UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-7939 VICON INDUSTRIES, INC. (Exact name of registrant as specified in its charter) New York 11-2160665 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 89 Arkay Drive, Hauppauge, New York (Address of principal executive offices) (Zip Code) (631) 952-2288 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. [x]Yes [ ]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). [ ]Yes [ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer[ ] Non-accelerated filer [ ] Smaller reporting company[x] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).[ ]Yes[x]No At July 16, 2009, the registrant had outstanding 4,586,582 shares of Common Stock, $.01 par value. TABLE OF CONTENTS VICON INDUSTRIES, INC. AND SUBSIDIARIES TABLE OF CONTENTS Part I. Financial Information Page Number Item 1. Financial Statements Condensed Consolidated Statements of Operations - Three Months Ended June 30, 2009 and 2008 3 Condensed Consolidated Statements of Operations - Nine Months Ended June 30, 2009 and 2008 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flow 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Qualitative and Quantitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 Part II. Other Information 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to aVote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 22 Signatures 23 2 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS VICON INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended 6/30/09 6/30/08 Net sales $ $ Cost of sales Gross profit Operating expenses: Selling, general and administrative expense Engineering & development expense Operating income Interest income ) ) Interest expense - Other income ) - Income before income taxes Income tax expense Net income $ $ Earnings per share: Basic and diluted $ $ Shares used in computing earnings per share: Basic Diluted See Accompanying Notes to Condensed Consolidated Financial Statements. 3 TABLE OF CONTENTS VICON INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Nine Months Ended 6/30/09 6/30/08 Net sales $ $ Cost of sales Gross profit Operating expenses: Selling, general and administrative expense Engineering & development expense Operating income Interest income ) ) Interest expense - Other expense - Income before income taxes Income tax expense Net income $ $ Earnings per share: Basic $ $ Diluted $ $ Shares used in computing earnings per share: Basic Diluted See Accompanying Notes to Condensed Consolidated Financial Statements. 4 TABLE OF CONTENTS VICON INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS 6/30/09 9/30/08 (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Marketable securities Accounts receivable, net Inventories: Parts, components, and materials Work-in-process Finished products Deferred income taxes Prepaid expenses and other current assets TOTAL CURRENT ASSETS Property, plant and equipment Less accumulated depreciation and amortization ) ) Deferred income taxes Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued compensation and employee benefits Accrued expenses Unearned revenue Income taxes payable TOTAL CURRENT LIABILITIES Unearned revenue Other long-term liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Common stock, par value $.01 Capital in excess of par value Retained earnings Less treasury stock, at cost ) ) Accumulated other comprehensive income TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 5 TABLE OF CONTENTS VICON INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended 6/30/09 6/30/08 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of deferred compensation Stock compensation expense Deferred income taxes Loss on marketable securities Change in assets and liabilities: Accounts receivable, net Inventories Prepaid expenses and other current assets ) Other assets Accounts payable ) ) Accrued compensation and employee benefits ) ) Accrued expenses ) ) Unearned revenue ) ) Income taxes payable ) ) Other liabilities Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repurchases of common stock ) ) Proceeds from exercise of stock options Repayments of debt - ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash Net increase (decrease) in cash ) Cash at beginning of year Cash at end of period $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 6 TABLE OF CONTENTS VICON INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2009 Note 1:Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the instructions to Form 10-Q and Rule 8-03 of Regulation S-X.Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the nine months ended June 30, 2009 are not necessarily indicative of the results that may be expected for the fiscal year ended September 30, 2009.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s annual report on Form 10-K for the fiscal year ended September 30, 2008.Certain prior year amounts have been reclassified to conform to the current period presentation.Events subsequent to June 30, 2009 were evaluated until the time of the Form 10-Q filing with the Securities and Exchange Commission on August 13, 2009. Note 2:Marketable Securities Marketable securities consist of mutual fund investments in U.S. government debt securities and holdings in an equity security.Such mutual fund investments are stated at market value and are classified as available-for-sale under Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standards (SFAS) No. 115, with unrealized gains and losses reported in accumulated other comprehensive income as a component of shareholders’ equity.The cost of such securities at June 30, 2009 was $188,094, with $2,436 of cumulative unrealized gains, net of tax, reported at June 30, 2009. Note 3:Accounts Receivable Accounts receivable is stated net of an allowance for uncollectible accounts of $1,385,000 and $1,196,000 as of June 30, 2009 and September 30, 2008, respectively. Note 4:Earnings per Share Basic earnings per share (EPS) is computed based on the weighted average number of common shares outstanding for the period.Diluted EPS reflects the maximum dilution that would have resulted from incremental common shares issuable upon the exercise of stock options and under deferred compensation agreements. 7 TABLE OF CONTENTS The following tables provide the components of the basic and diluted EPS computations for the three month and nine month periods ended June 30, 2009 and 2008: Three Months Ended June 30, Nine Months Ended June 30, Basic EPS Computation Net income $ Weighted average shares outstanding Basic earnings per share $ Three Months Ended June 30, Nine Months Ended June 30, Diluted EPS Computation Net income $ Weighted average shares outstanding Stock options Stock compensation arrangements Diluted shares outstanding Diluted earnings per share $ Note 5:Comprehensive Income The Company's total comprehensive income for the three month and nine month periods ended June 30, 2009 and 2008 was as follows: Three Months Ended June 30, Nine Months Ended June 30, Net income $ Other comprehensive income (loss), net of tax: Unrealized gain (loss) on securities ) ) Unrealized gain (loss) on derivatives ) ) Foreign currency translation adjustment ) ) Comprehensive income $ 8 TABLE OF CONTENTS The accumulated other comprehensive income balances at June 30, 2009 and September 30, 2008 consisted of the following: June 30, September 30, Foreign currency translation adjustment $ $ Unrealized gain (loss) on derivatives, net of tax ) Unrealized gain (loss) on securities, net of tax ) Accumulated other comprehensive income $ $ Note 6:Derivative Instruments The Company enters into forward exchange contracts to hedge certain foreign currency exposures and minimize the effect of such fluctuations on reported earnings and cash flow.The Company’s ongoing foreign currency exchange risks include intercompany sales of product and services between subsidiary companies operating in differing functional currencies. At June 30, 2009, the Company had forward exchange contracts outstanding with notional amounts aggregating $3.2 million, whose aggregate fair value was a liability of approximately $41,758.Such fair value was determined using published market exchange rates.The change in the amount of the asset or liability for these instruments is shown as a component of accumulated other comprehensive income, net of tax. Note 7:Stock-Based Compensation The Company maintains stock option plans that include both incentive and non-qualified options reserved for issuance to key employees, including officers and directors.All options are issued at fair market value at the grant date and are exercisable in varying installments according to the plans.The plans allow for the payment of option exercises through the surrender of previously owned mature shares based on the fair market value of such shares at the date of surrender. SFAS No. 123(R), “Share-Based Payment”, requires that all share based payments to employees, including stock options, be recognized as compensation expense in the consolidated financial statements based on their fair values and over the requisite service period.For the three-month periods ended June 30, 2009 and 2008, the Company recorded non-cash compensation expense of $78,912 and $32,845, respectively, ($.02 and $.01 per basic and diluted share, respectively) relating to stock options.For the nine-month periods ended June 30, 2009 and 2008, the Company recorded non-cash compensation expense of $224,127 and $73,000, respectively, ($.05 and $.02 per basic and diluted share, respectively) relating to stock options.The Company elected to utilize the modified-prospective application method, whereby compensation expense is recorded for all awards granted after October 1, 2005 and for the unvested portion of awards granted prior to this date. 9 TABLE OF CONTENTS Note 8:Litigation The Company is one of several defendants in a patent infringement suit commenced by Lectrolarm Custom Systems, Inc. in May 2003 in the United States District Court for the Western District of Tennessee.The alleged infringement by the Company relates to its camera dome systems and other products that represent significant sales to the Company.Among other things, the suit seeks past and enhanced damages, injunctive relief and attorney’s fees.In January 2006, the Company received the plaintiff’s claim for past damages through December 31, 2005 that approximated $11.7 million plus pre-judgment interest.The Company and its outside patent counsel believe that the complaint against the Company is without merit.The Company is vigorously defending itself and is a party to a joint defense with certain other named defendants. In January 2005, the Company petitioned the U.S. Patent and Trademark Office (USPTO) to reexamine the plaintiff’s patent, believing it to be invalid.In April 2006, the USPTO issued a non-final office action rejecting all of the plaintiff’s patent claims asserted against the Company citing the existence of prior art of the Company and another defendant.On June 30, 2006, the Federal District Court granted the defendants’ motion for continuance (delay) of the trial, pending the outcome of the USPTO’s reexamination proceedings.In February 2007, the USPTO issued a Final Rejection of the six claims in the plaintiff’s patent asserted against the Company, which was reaffirmed in June 2007 after the plaintiff filed a response with the USPTO requesting reconsideration of its Final Rejection.The plaintiff has appealed the examiner’s decision to the USPTO Board of Patent Appeals and Interferences and has an additional appeal available to it thereafter in the Court of Appeals for the Federal Circuit. The Company is unable to reasonably estimate a range of possible loss, if any, at this time.Although the Company has received favorable rulings from the USPTO with respect to the reexamination proceedings, there is always the possibility that the plaintiff’s patent claims could be upheld on appeal and the matter would proceed to trial.Should this occur and the Company receives an unfavorable outcome at trial, it could result in a liability that is material to the Company’s results of operations and financial position. In the normal course of business, the Company is a party to certain other claims and litigation.Management believes that the settlement of such claims and litigation, considered in the aggregate, will not have a material adverse effect on the Company’s financial position and results of operations. Note 9:Recent Accounting Pronouncements In September 2006, the FASB issued Financial Accounting Standards (SFAS) No.157, “Fair Value Measurement,” which defines fair value, establishes a framework for measuring fair value and expands disclosures regarding assets and liabilities measured at fair value.In February 2008, the FASB issued FASB Staff Position (FSP) 157-1, “Application of FASB Statement No.157 to FASB Statement No.13 and Other Accounting Pronouncements That Address Fair Value Measurements for Purposes of Lease Classification or Measurement under Statement 13” (FSP157-1) and FSP157-2, “Effective Date of FASB Statement No.157” (FSP157-2).FSP157-1 amends SFAS157 to remove certain leasing transactions from its scope.FSP157-2 delays the effective date of SFAS157 for all nonfinancial assets and nonfinancial liabilities, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually), until the beginning of the Company’s first quarter of fiscal 2010.The adoption of the provisions related to financial assets and financial liabilities were effective for the Company’s first quarter of fiscal 2009 and did not have a material impact on its consolidated financial position, results of operations or cash flows.The Company does not expect that the adoption of the remaining provisions of SFAS157 will have a material impact on its consolidated financial position, results of operations or cash flows. 10 TABLE OF CONTENTS In December 2007, the FASB issued SFAS141 (revised 2007), “Business Combinations (“SFAS141R”). SFAS141R will significantly change the accounting for business combinations in a number of areas including the treatment of contingent consideration, contingencies, acquisition costs, IPR&D and restructuring costs.In addition, under SFAS141R, changes in deferred tax asset valuation allowances and acquired income tax uncertainties in a business combination after the measurement period will impact income tax expense.SFAS141R is effective for fiscal years beginning after December15, 2008.The Company has not yet evaluated the impact, if any, of adopting this pronouncement. In December 2007, the FASB issued SFAS160, “Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No.51” (“SFAS160”).SFAS160 will change the accounting and reporting for minority interests, which will be recharacterized as noncontrolling interests (NCI) and classified as a component of equity.This new consolidation method will significantly change the accounting for transactions with minority interest holders.SFAS160 is effective for fiscal years beginning after December15, 2008.The Company has not yet evaluated the impact, if any, of adopting this pronouncement. In April 2009, the FASB issued FSP 107-1, “Interim Disclosures about Fair Value of Financial Instruments” (“FSP 107-1”).FSP 107-1 amends SFAS107, which requires disclosures about fairvalue of financial instruments for interim reporting periods of publicly-traded companies as well as in annual financial statements.FSP 107-1 was effective for the Company’s third quarter of fiscal 2009 and did not have a material impact on its consolidated financial position, results of operations or cash flows as this statementonly addresses disclosures. In May 2009, the FASB issued SFAS No. 165, “Subsequent Events” (“SFAS 165”), which provides guidance to establish general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.SFAS 165 was effective for the Company’s third quarter of fiscal 2009 and did not have a material impact on its consolidated financial position, results of operations or cash flows as this statementonly addresses disclosures. In June2009, the FASB issued SFAS No.168, “The FASB Accounting Standards Codification (the “Codification”) and the Hierarchy of Generally Accepted Accounting Principles” (“SFAS 168”).SFAS 168 confirmed that the Codification will become the single official source of authoritative U.S. Generally Accepted Accounting Principles (“GAAP”) other than guidance issued by the SEC, superseding existing FASB, American Institute of Certified Public Accountants, Emerging Issues Task Force (“EITF”), and related literature.After that date, only one level of authoritative U.S. GAAP will exist.All other literature will be considered non-authoritative.The Codification does not change U.S. GAAP; instead, it introduces a new structure that is organized in an easily accessible, user-friendly online research system.The Codification, which changes the referencing of financial standards, becomes effective for interim and annual periods ending on or after September15, 2009.The Company will apply the Codification beginning in the fourth quarter of fiscal 2009.The adoption of SFAS 168 is not expected to have a material impact on the Company’s consolidated financial statements. 11 TABLE OF CONTENTS Note 10:Income Taxes The Company adopted the provisions of Financial Accounting Standards Board Interpretation No. 48, “Accounting for Uncertainty in Income Taxes — an Interpretation of FASB Statement No. 109” (“FIN 48”) effective as of October 1, 2007. The adoption of FIN 48 did not have a material impact on the Company’s consolidated financial statements. The Company recognizes potential accrued interest and penalties related to unrecognized tax benefits in income tax expense.The Company files U.S. Federal and State income tax returns and foreign tax returns in the United Kingdom, Germany and Israel. The Company is generally no longer subject to tax examinations in such jurisdictions for fiscal years prior to 2003 in the U.S., 2001 in the U.K., 2005 in Germany and 2002 in Israel. Note 11:Fair Value of Financial Instruments The carrying amounts for trade accounts and other receivables, accounts payable and accrued expenses approximate fair value due to the short-term maturity of these instruments.The fair value of the Company’s foreign currency forward exchange contracts is estimated by obtaining quoted market prices.The contracted exchange rates on committed forward exchange contracts was approximately $41,758 less favorable than the market rates for similar term contracts at June 30, 2009. Fair value estimates are made at a specific point in time based on relevant market information about the financial instrument.These estimates are subjective in nature and involve uncertainties and matters of significant judgment and, therefore, cannot be determined with precision.Changes in assumptions could significantly affect the estimates. 12 TABLE OF CONTENTS ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Results of Operations Three Months Ended June 30, 2009 Compared with June 30, 2008 Net sales for the quarter ended June 30, 2009 decreased 8% to $14.8 million compared with $16.0 million in the year ago period.Domestic sales decreased 3% to $7.8 million compared with $8.0 million in the year ago period while international sales decreased 13% to $7.0 million compared with $8.0 million in the year ago period.International sales were materially impacted by negative currency exchange rate changes in the current quarter as European currencies significantly weakened against the U.S. dollar.If foreign currency denominated sales were converted at the same exchange rate as the year ago period, international sales would have only decreased an estimated 3% in the current quarter.Order intake for the quarter ended June 30, 2009 decreased $3.4 million or 20% to $13.9 million compared with $17.3 million in the year ago period.The order intake decrease included lower European orders due to the effects of currency translation.The backlog of unfilled orders was $5.0 million at June 30, 2009 compared with $3.9 million at September 30, 2008. Gross profit margins for the third quarter of fiscal 2009 decreased to 44.1% compared with 45.4% in the year ago period.The decrease included reduced European margins caused by weakening European currencies during the quarter.The Company’s Europe based subsidiaries experienced increased costs on U.S. dollar denominated product purchases as a result of such unfavorable currency exchange rate changes. Total operating expenses for the third quarter of fiscal 2009 decreased to $5.8 million compared with $6.5 million in the year ago quarter.The reduction included lower foreign operating costs due to currency translation as local currencies weakened against the U.S. dollar during the current quarter.Product development expense in the current quarter was $1.1 million compared with $1.3 million in the year ago period. The Company generated operating income of $726,000 in the third quarter of fiscal 2009 compared with operating income of $783,000 in the year ago period. Interest income decreased to $13,000 for the third quarter of fiscal 2009 compared with $48,000 in the year ago period due to lower interest yields in the current year period.Interest expense decreased $5,000 from the year ago period as a result of the repayment of bank borrowings in January 2008.Other income of $14,000 for the third quarter of fiscal 2009 principally represents market recoveries on securities held. Income tax expense for the third quarter of fiscal 2009 decreased to $280,000 compared with $298,000 in the year ago period as a result of decreased taxable income. As a result of the foregoing, the Company reported net income of $473,000 for the third quarter of fiscal 2009 compared with net income of $528,000 in the year ago period. 13 TABLE OF CONTENTS Results of Operations Nine Months Ended June 30, 2009 Compared with June 30, 2008 Net sales for the nine months ended June 30, 2009 decreased 4% to $45.2 million compared with $47.0 million in the year ago period.Domestic sales decreased 2% to $23.2 million compared with $23.7 million in the year ago period while international sales decreased 6% to $22.0 million compared with $23.3 million in the year ago period.The decrease in international sales was wholly attributed to negative currency exchange rate changes in the current period as European currencies significantly weakened against the U.S. dollar.If foreign currency denominated sales were converted at the same exchange rate as the year ago period, international sales would have increased an estimated 5% in the current period.Order intake for the first nine months of fiscal 2009 decreased 6% to $46.3 million compared with $49.2 million in the year ago period.The current period order rate was similarly impacted by negative exchange rate changes in the current period. Gross profit margins for the first nine months of fiscal 2009 increased to 44.8% compared with 44.7% in the year ago period.The increase included improved U.S. margins, which were principally offset by lower margins in Europe caused by weakening European currencies during the period.The Company’s European based subsidiaries experienced increased costs on U.S. dollar denominated product purchases as a result of such unfavorable currency exchange rate changes. Total operating expenses for the first nine months of fiscal 2009 decreased $1.3 million to $18.1 million compared with $19.4 million in the year ago period principally as a result of lower European subsidiary operating costs due to currency translation. The Company continued to invest in new product development in the current year period, incurring $4.0 million of engineering and development costs compared with $4.2 million in the year ago period. The Company generated operating income of $2.2 million in the first nine months of fiscal 2009 compared with $1.6 million in the year ago period. Interest income decreased to $65,000 for the first nine months of fiscal 2009 compared with $197,000 in the year ago period due to lower interest yields in the current year period.Interest expense decreased $48,000 from the year ago period as a result of the repayment of bank borrowings in January 2008.Other expense of $45,000 for the first nine months of fiscal 2009 principally represents market losses on securities held. Income tax expense for the first nine months of fiscal 2009 increased to $810,000 compared with $695,000 in the year ago period as a result of increased taxable income. As a result of the foregoing, the Company reported net income of $1.4 million for the first nine months of fiscal 2009 compared with net income of $1.1 million in the year ago period. 14 TABLE OF CONTENTS Liquidity and Capital Resources Net cash provided by operating activities was $5.6 million for the first nine months of fiscal 2009, which included $1.4 million of net income and $1.4 million of non-cash charges for the period.In addition, net cash provided by a $3.7 million decrease in accounts receivable resulting from lower sales was offset in part by a $478,000 decrease in accounts payable and a $333,000 decrease in accrued compensation and employee benefits.Net cash used in investing activities was $339,000 for the first nine months of fiscal 2009 consisting of general capital expenditures.Net cash used in financing activities was $881,000 for the first nine months of fiscal 2009, which included $943,000 of common stock repurchases offset in part by $62,000 of proceeds received from the exercise of stock options.As a result of the foregoing, cash increased by $4.8 million for the first nine months of fiscal 2009 after the effect of exchange rate changes on the cash position of the Company. The following is a summary of the Company’s debt and material lease obligations as of June 30, 2009: Payments Due By Period Debt Repayments Lease
